             Case 1:19-cv-02257 Document 1 Filed 07/29/19 Page 1 of 13



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


DARIUS JOHNSON,
on behalf of himself,
                                                        Case No.:

       Plaintiff,                                       COMPLAINT

               -against-

ADAMS MORGAN HOTEL OPERATED LLC d/b/a
BROTHER AND SISTER/ SPOKEN ENGLISH,

         Defendant.


Plaintiff, DARIUS JOHNSON (hereinafter “Plaintiff”), on behalf of himself, by and through his

undersigned attorney, hereby files this Complaint against Defendant, ADAMS MORGAN HOTEL

OPERATED LLC d/b/a BROTHER AND SISTER/ SPOKEN ENGLISH (hereinafter

“Defendant”), and states as follows:

                                       INTRODUCTION

        1.     This action seeks to put an end to systemic civil rights violations committed by

Defendant against Plaintiff. Defendant is denying Plaintiff equal access to the goods and services

Defendant provides to its non-disabled customers through http://www.linehotel.com/dc/venues/

(hereinafter the “Website”). The Website provides to the public a wide array of the goods,

services, and other programs offered by Defendant. Yet, the Website contains access barriers that

make it difficult, if not impossible, for blind customers like Plaintiff to use the Website.

Defendant thus excludes the blind from the full and equal participation in the growing Internet

economy that is increasingly a fundamental part of the common marketplace and daily living. In

the wave of technological advances in recent years, assistive computer technology is becoming

an increasingly prominent part of everyday life, allowing blind people to fully and independently
              Case 1:19-cv-02257 Document 1 Filed 07/29/19 Page 2 of 13



access a variety of services, including finding the location and browsing the menu online.

         2.      Plaintiff is a blind individual. He brings this civil rights action against Defendant

for failing to design, construct, and/or own or operate a website that is fully accessible to, and

independently usable by, blind people.

         3.      Specifically, the Website has many access barriers preventing Plaintiff from

independently navigating and browsing Defendant’s menus selection using assistive computer

technology.

         4.      Plaintiff uses the terms “blind person” or “blind people” and “the blind” to refer

to all persons with visual impairments who meet the legal definition of blindness in that they

have a visual acuity with correction of less than or equal to 20/200. Some blind people who meet

this definition have limited vision. Others have no vision.

         5.      Approximately 8.1 million people in the United States are visually impaired,

including 2.0 million who are blind.1 There are approximately 27,000 visually impaired persons

in the District of Columbia.2

         6.      Many blind and visually impaired people enjoy using the Internet just as sighted

people do. The lack of an accessible website means that blind people are excluded from the

rapidly expanding self-service food industry and from independently accessing the Website.

         7.      Despite readily available accessible technology, such as the technology in use at

other heavily trafficked websites, which makes use of alternative text, accessible forms,

descriptive links, and resizable text, and limits the usage of tables and JavaScript, Defendant has




1
  Americans with Disabilities: 2010 Report, U.S. Census Bureau Reports
2
  Erickson, W., Lee, C., von Schrader, S. (2017). Disability Statistics from the American Community Survey (ACS).
Ithaca, NY: Cornell University Yang-Tan Institute (YTI). Retrieved from Cornell University Disability Statistics
website: www.disabilitystatistics.org



                                                        2
              Case 1:19-cv-02257 Document 1 Filed 07/29/19 Page 3 of 13



chosen to rely on a predominantly visual interface. Defendant’s sighted customers can

independently browse, select, and access the menu without the assistance of others. However,

blind people must rely on sighted companions to assist them in browsing Defendant’s menu

slection on the Website.

        8.     By failing to make the Website accessible to blind persons, Defendant is violating

basic equal access requirements under both state and federal law.

        9.     Congress provided a clear and national mandate for the elimination of

discrimination against individuals with disabilities when it enacted the Americans with

Disabilities Act. Such discrimination includes barriers to full integration, independent living, and

equal opportunity for persons with disabilities, including those barriers created by websites and

other public accommodations that are inaccessible to blind and visually impaired persons.

        10.    Plaintiff attempted to browse the menu selection on the Website. However, unless

Defendant remedies the numerous access barriers on the Website, Plaintiff will continue to be

unable to independently navigate, browse, and access the menu.

        11.    This complaint seeks declaratory and injunctive relief to correct Defendant’s

policies and practices to include measures necessary to ensure compliance with federal and state

law and to include monitoring of such measures, to update and remove accessibility barriers on

the Website so that Plaintiff will be able to independently and privately use the Website. This

complaint also seeks compensatory damages to compensate Plaintiff for having been subjected

to unlawful discrimination.

                                 JURISDICTION AND VENUE

        12.    This Court has subject matter jurisdiction of this action pursuant to 28 U.S.C.

§ 1331 and 42 U.S.C. § 12188, for Plaintiff’s claims arising under Title III of the Americans with




                                                  3
              Case 1:19-cv-02257 Document 1 Filed 07/29/19 Page 4 of 13



Disabilities Act, 42 U.S.C. § 12181, et seq., (“ADA”).

       13.      Venue is proper in the District of Columbia pursuant to 28 U.S.C. §§ 1391(b)-(c)

and 1441(a). Defendant is subject to personal jurisdiction in the District of Columbia because

Defendant has) a primary business location in the District of Columbia. Defendant also has been

and is committing the acts alleged herein the District of Columbia, has been and is violating the

rights of consumers in the District of Columbia, and has been and is causing injury to consumers

in the District of Columbia.

                                             PARTIES

        14.     Plaintiff is and has been at all times material hereto a resident of Muscogee County,

Georgia.

        15.     Plaintiff is legally blind and a member of a protected class under the ADA, 42

U.S.C. § 12102(1)-(2), the regulations implementing the ADA set forth at 28 CFR §§ 36.101 et

seq. Plaintiff cannot use a computer without the assistance of screen reader software. Plaintiff has

been denied the full enjoyment of the facilities, goods and services of the Website, as a result of

accessibility barriers on the Website. Most recently in July 2019, Plaintiff attempted to browse

Defendant’s menu selection on the Website but could not do so due to the inaccessibility of the

Website. The inaccessibility of the Website has deterred him from enjoying the goods and services

of Defendant.

        16.     Defendant is an American limited liability company organized under the laws of

the District of Columbia. Its principal executive office is located at 1770 Euclid St. NW,

Washington, D.C 20009 .

        17.     Defendant owns and operates an Asian -style restaurant (hereinafter the

“Restaurant”), which is a place of public accommodation located in the District of Columbia. The




                                                  4
              Case 1:19-cv-02257 Document 1 Filed 07/29/19 Page 5 of 13



Restaurant provides to the public important goods, such as brunch, dinner, and drinks. Among

other things, the Website provides access to the array of goods and services offered to the public

by Defendant, including hosting special events such as weddings, meetings, social events, parties

and other benefits related to these goods and services. The inaccessibility of the Website has

deterred Plaintiff from viewing the menu selection online .

        18.    Plaintiff, on behalf of himself, seeks full and equal access to the services provided

by Defendant through the Website.

                                 FACTUAL ALLEGATIONS

        19.    Defendant owns and operates the Restaurant, an Asian -style restaurant located

at1770 Euclid St. NW, Washington D.C 20009. .

        20.    The Website provides a variety of services and benefits offered by Defendant

throughout the United States, including the District of Columbia. The Website is owned, controlled

and/or operated by Defendant.

        21.    Among the features offered by the Website are the following:

               (a)   restaurant information, allowing anyone who wish to dine at the Restaurant

                     to learn its location, hours, and phone number;

               (b)   a menu and bar menu;

               (c)   information about hosting weddings, parties, social events and private dining;

                     and

               (d)   the ability to make reservations.

        22.    This case arises out of Defendant’s policy and practice of denying the blind access

to the Website, including the goods and services offered by Defendant through the Website. Due

to Defendant’s failure and refusal to remove access barriers to the Website, blind individuals have




                                                 5
              Case 1:19-cv-02257 Document 1 Filed 07/29/19 Page 6 of 13



been and are being denied equal access to the Restaurant, as well as to the numerous goods,

services and benefits offered to the public through the Website.

        23.    Defendant denies the blind access to goods, services and information made

available through the Website by preventing them from freely navigating the Website.

        24.    The Internet has become a significant source of information for conducting business

and for doing everyday activities such as shopping, banking, etc., for sighted and blind persons.

        25.    The blind access websites by using keyboards in conjunction with screen-reading

software which vocalizes visual information on a computer screen. Except for a blind person

whose residual vision is still sufficient to use magnification, screen access software provides the

only method by which a blind person can independently access the Internet. Unless websites are

designed to allow for use in this manner, blind persons are unable to fully access Internet websites

and the information, products, and services contained therein.

        26.    There are well established guidelines for making websites accessible to blind

people. These guidelines have been in place for at least several years and have been followed

successfully by other large business entities in making their websites accessible. The Web

Accessibility Initiative (WAI), a project of the World Wide Web Consortium which is the leading

standards organization of the Web, has developed guidelines for website accessibility, including

the Web Content Accessibility Guidelines (WCAG). The federal government has also promulgated

website accessibility standards under Section 508 of the Rehabilitation Act. These guidelines are

readily available via the Internet, so that a business designing a website can easily access them.

These guidelines recommend several basic components for making websites accessible, including,

but not limited to: ensuring that all functions can be performed using a keyboard and not just a

mouse; adding alternative text to non-text content; and adding headings so that blind people can




                                                 6
              Case 1:19-cv-02257 Document 1 Filed 07/29/19 Page 7 of 13



easily navigate the site. Without these very basic components, a website will be inaccessible to a

blind person using a screen reader.

        27.    The Website contains access barriers that prevent free and full use by Plaintiff and

blind persons using keyboards and screen reading software. These barriers are pervasive and

include, but are not limited to the use of images , rather than text, to display essential content and

the inability to access content via the keyboard.

        28.    According to WCAG 2.1 Guideline 1.4.5, text should be used to convey

information, rather than images. The images throughout the Website lack alternative text, thereby

prohibiting Plaintiff from comprehending the entire content of the Website. . Alternative text (“Alt-

text”) is invisible code embedded beneath a graphical image on a website. Web accessibility

requires that alt-text be coded with each picture so that a screen reader can speak the alternative

text while a sighted user sees the picture. Alt-text does not change the visual presentation except

that it appears as a text pop-up when the mouse moves over the picture. Since the images on the

Website do not have alt-text, blind users such as Plaintiff are unaware of the Restaurant photos

that are posted throughout the site. Thus, the Website’s inaccessible design denies Plaintiff and

blind customers the ability to independently access the Restaurant’s location on the Website.

        29.    The Website requires the use of a mouse to access essential content. The Website

contains a significant amount of text content that is inaccessible via the keyboard, including the

menu on the “Menus” page. Yet, according to WCAG 2.1 Guideline 2.1.1, it is a fundamental tenet

of web accessibility that for a web page to be accessible to Plaintiff and other blind people, it must

be possible for the user to interact with the page using only the keyboard. Indeed, Plaintiff and

blind users cannot use a mouse because manipulating the mouse is a visual activity of moving the

mouse pointer from one visual spot on the page to another. Thus, the Website’s inaccessible design,




                                                    7
              Case 1:19-cv-02257 Document 1 Filed 07/29/19 Page 8 of 13



which requires the use of a mouse to browse the menu, denies Plaintiff the ability to independently

navigate the Website.

        30.    The Website thus contains access barriers which deny full and equal access to

Plaintiff, who would otherwise use the Website and who would otherwise be able to fully and

equally enjoy the benefits and services of the Restaurant.

        31.    Plaintiff has made numerous attempts to browse the location and menus on the

Website, most recently in July 2019, but was unable to do so independently because of the many

access barriers on the Website. These access barriers have caused the Website to be inaccessible

to, and not independently usable by, blind and visually impaired individuals.

        32.    As described above, Plaintiff has actual knowledge of the fact that the Website

contains access barriers causing it to be inaccessible, and not independently usable by, blind and

visually impaired individuals.

        33.    These barriers to access have denied Plaintiff full and equal access to, and

enjoyment of, the goods, benefits and services of the Website and the Restaurant.

        34.    Defendant engaged in acts of intentional discrimination, including but not limited

to the following policies or practices:

               (a)   constructing and maintaining a website that is inaccessible to blind

                     individuals with knowledge of the discrimination; and/or

               (b)   constructing and maintaining a website that is sufficiently intuitive and/or

                     obvious that is inaccessible to blind individuals; and/or

               (c)   failing to take actions to correct these access barriers in the face of

                     substantial harm and discrimination to blind individuals.




                                                  8
              Case 1:19-cv-02257 Document 1 Filed 07/29/19 Page 9 of 13



        35.    Defendant utilizes standards, criteria or methods of administration that have the

effect of discriminating or perpetuating the discrimination of others.

                                  FIRST CAUSE OF ACTION

  (Violation of 42 U.S.C. §§ 12181, et seq. — Title III of the Americans with Disabilities Act)
                                    (on behalf of Plaintiff)

        36.    Plaintiff realleges and incorporates by reference the foregoing allegations as if set

forth fully herein.

        37.    Title III of the Americans with Disabilities Act of 1990, 42 U.S.C. § 12182(a),

provides that “No individual shall be discriminated against on the basis of disability in the full and

equal enjoyment of the goods, services, facilities, privileges, advantages, or accommodations of

any place of public accommodation by any person who owns, leases (or leases to), or operates a

place of public accommodation.” Title III also prohibits an entity from “[u]tilizing standards or

criteria or methods of administration that have the effect of discriminating on the basis of

disability.” 42 U.S.C. § 12181(b)(2)(D)(I).

        38.    The Restaurant is a sales establishment and public accommodation within the

definition of 42 U.S.C. § 12181(7)(B). The Website is a service, privilege, or advantage of

Defendant. The Website is a service that is by and integrated with the Restaurant. Independent of

the Restaurant, the Website is also a public accommodation.

        39.     Defendant is subject to Title III of the ADA because it owns and operates the

Website.

        40.     Under Title III of the ADA, 42 U.S.C. § 12182(b)(1)(A)(I) it is unlawful

discrimination to deny individuals with disabilities the opportunity to participate in or benefit from

the goods, services, facilities, privileges, advantages, or accommodations of an entity.

        41.     Under Title III of the ADA, 42 U.S.C. § 12182(b)(1)(A)(II), it is unlawful



                                                  9
              Case 1:19-cv-02257 Document 1 Filed 07/29/19 Page 10 of 13



discrimination to deny individuals with disabilities an opportunity to participate in or benefit from

the goods, services, facilities, privileges, advantages, or accommodation, which is equal to the

opportunities afforded to other individuals.

        42.     Specifically, under Title III of the ADA, 42 U.S.C. § 12182(b)(2)(A)(II), unlawful

discrimination includes, among other things, “a failure to make reasonable modifications in

policies, practices, or procedures, when such modifications are necessary to afford such goods,

services, facilities, privileges, advantages, or accommodations to individuals with disabilities,

unless the entity can demonstrate that making such modifications would fundamentally alter the

nature of such goods, services, facilities, privileges, advantages or accommodations.”

        43.     In addition, under Title III of the ADA, 42 U.S.C. § 12182(b)(2)(A)(III), unlawful

discrimination also includes, among other things, “a failure to take such steps as may be necessary

to ensure that no individual with a disability is excluded, denied services, segregated or otherwise

treated differently than other individuals because of the absence of auxiliary aids and services,

unless the entity can demonstrate that taking such steps would fundamentally alter the nature of

the good, service, facility, privilege, advantage, or accommodation being offered or would result

in an undue burden.”

        44.     There are readily available, well established guidelines on the Internet for making

websites accessible to the blind and visually impaired. These guidelines have been followed by

other large business entities in making their websites accessible, including but not limited to:

ensuring that all functions can be performed using a keyboard. Incorporating the basic

components to make the Website accessible would neither fundamentally alter the nature of

Defendant’s business nor result in an undue burden to Defendant.

        45.     The acts alleged herein constitute violations of Title III of the ADA, 42 U.S.C.




                                                 10
              Case 1:19-cv-02257 Document 1 Filed 07/29/19 Page 11 of 13



§ 12101 et seq., and the regulations promulgated thereunder. Patrons of Defendant who are blind

have been denied full and equal access to the Website, have not been provided services that are

provided to other patrons who are not disabled, and/or have been provided services that are

inferior to the services provided to non-disabled patrons.

        46.     Defendant has failed to take any prompt and equitable steps to remedy its

discriminatory conduct. These violations are ongoing.

        47.     As such, Defendant discriminates, and will continue in the future to discriminate

against Plaintiff on the basis of disability in the full and equal enjoyment of the goods, services,

facilities, privileges, advantages, accommodations and/or opportunities of the Website and the

Restaurant in violation of Title III of the Americans with Disabilities Act, 42 U.S.C. §§ 12181 et

seq. and/or its implementing regulations.

        48.     Unless the Court enjoins Defendant from continuing to engage in these unlawful

practices, Plaintiff will continue to suffer irreparable harm.

        49.     The actions of Defendant were and are in violation of the ADA and therefore

Plaintiff invokes his statutory right to injunctive relief to remedy the discrimination.

        50.     Plaintiff is also entitled to reasonable attorneys’ fees and costs.

        51.     Pursuant to 42 U.S.C. § 12188 and the remedies, procedures, and rights set forth

and incorporated therein Plaintiff prays for judgment as set forth below.

                                   FIFTH CAUSE OF ACTION
                                        (Declaratory Relief)
                                       (on behalf of Plaintiff)

        52.     Plaintiff realleges and incorporates by reference the foregoing allegations as if set

forth fully herein.

        53.     An actual controversy has arisen and now exists between the parties in that



                                                  11
               Case 1:19-cv-02257 Document 1 Filed 07/29/19 Page 12 of 13



Plaintiff contends, and is informed and believes that Defendant denies, that the Website contains

access barriers denying blind customers the full and equal access to the goods, services and

facilities of the Website and by extension the Restaurant, which Defendant owns, operates, and/or

controls, fails to comply with applicable laws including, but not limited to, Title III of the

Americans with Disabilities Act, 42 U.S.C. §§ 12182, et seq., N.Y. Exec. Law § 296, et seq., and

N.Y.C. Administrative Code § 8-107, et seq. prohibiting discrimination against the blind.

        A judicial declaration is necessary and appropriate at this time in order that each of the

        parties may know their respective rights and duties and act accordingly.

                                      PRAYER FOR RELIEF

                 WHEREFORE, Plaintiff requests relief as follows:

        54.      A preliminary and permanent injunction to prohibit Defendant from violating the

Americans with Disabilities Act, 42 U.S.C. § 12182, et seq.;

        55.      A preliminary and permanent injunction requiring Defendant to take all the steps

necessary to make the Website into full compliance with the requirements set forth in the ADA,

and its implementing regulations, so that the Website is readily accessible to and usable by blind

individuals;

        56.      A declaration that Defendant owns, maintains, and/or operates the Website in a

manner which discriminates against the blind and which fails to provide access for persons with

disabilities as required by Americans with Disabilities Act, 42 U.S.C. § 12182, et seq.;

        57.      Plaintiff’s reasonable attorneys’ fees, statutory damages, expenses, and costs of suit

as provided by state and federal law;

        58.      For pre- and post-judgment interest to the extent permitted by law; and

        59.      Such other and further relief as the Court deems just and proper.




                                                  12
            Case 1:19-cv-02257 Document 1 Filed 07/29/19 Page 13 of 13




                               DEMAND FOR TRIAL BY JURY

       Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff, on behalf of

himself and all others similarly situated, demands a trial by jury on all questions of fact raised by

the Complaint.




DATED: July 29, 2019



                                                              LEE LITIGATION GROUP, PLLC

                                                              By: /s/ C.K. Lee_________________
                                                                  C.K. Lee, Esq.
                                                                  148 West 24th Street, 8th Floor
                                                                  New York, NY 10011
                                                                  Tel.: 212-465-1188
                                                                  Fax: 212-465-1181




                                                 13
